ORDER
This case came before a hearing panel of this court December 19,1995, pursuant to an order that had directed the plaintiffs to appear in order to show cause why their appeal should not be denied and dismissed. After hearing the oral arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The plaintiffs had purchased certain real estate at a tax sale from the town of Bristol. They claim from the successor mortgagee, NLI/East Coast Land Partnership, L.P. (NLI) which redeemed the property certain rents that had been collected from tenants who occupied the property during the time that the plaintiffs were the owners pursuant to the tax sale. It is undisputed that NLI did not collect any of these rents. The rents were collected by the former owners of the fee, Weetamoe Associates. Consequently, the trial justice held that the successor mortgagee which had paid all sums necessary for redemption was not liable for the rents which it had never collected. Therefore, the trial justice held that Ashness v. Burr’s Lane Associates, 640 A.2d 522 (R.I.1994) was not applicable, nor was Driscoll v. Karroo Land Co., 600 A.2d 722 (R.I.1991). We agree.
Consequently, the plaintiffs’ appeal is denied and dismissed. The judgment of the Superior Court is affirmed.
MURRAY, J., did not participate.